Title: Enclosure: David Gelston’s List of Steamboats, [ca. 17 October 1811]
From: Gelston, David
To: 


            
            
            
            
              
                
                
                List of Steam Boats

              
              
                
                
                
                Length
			 
                Breadth
                Depth
                Tonnage
              
              
                Between
                New York & Albany
                {
                 Paragon
                167.6
                26.10
                7.9
                331.39
              
              
                 Car of Neptune
                169.0
                25.2
                7.3
                295.55
              
              
                 North river
                149.0
                17.11
                7.0
                182.48
              
              
                Hope
                149.0
                20.8
                7.7
                225.33
              
              
                 Perseverance
                147.0
                20.6
                7.6
                218.00
              
              
                
                {
                
                
                
                
                
                           1252.80
                        
              
              
                N York & Brunswick
                
                           Raritan
                        
                129.0
                21.0
                6.8
                 163.93
              
              
                
                
                
                
                
                
                           1416.78
                        
              
            
           